DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 101:
	Applicant’s amendment has overcome the respective rejection. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goodridge (US 2019/0163458 A1).

Claim Objections
Claim 5 is objected to because of the following informalities:  it recites “a the,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 2013/0024929 A1) in view of Goodridge (US 2019/0163458 A1).

Regarding claim 1, Abaraham discloses: A method for enabling low privileged application to access secure system resources, comprising: 
receiving, by a broker service executing at a first privilege level, a request from an application executing at a second privilege level, wherein the request corresponds to accessing secure system resources; 
Refer to at least FIG. 2 and [0019] of Abraham with respect to an application and its associated request and privilege level; with respect to a trust activation engine and broker process.
Refer to at least [0018] and [0034] of Abraham with respect to the request and associated API for accessing a resource.
determining, by the broker service and based on receiving the request, whether the application has a defined capability for accessing the secure system resources, whether the application has a protected status; 
Refer to at least [0022], [0027], and [0036] of Abraham with respect to determining whether to allow access via the API based on application token details (user SID, package SID, capabilities).
providing, by the broker service and to the application, access to the secure system resources based at least in part on determining that the application has the defined capability, the application has the protected status, wherein the second privilege level is insufficient for accessing the secure system resources.
Refer to at least the abstract, [0014], and [0020] of Abraham with respect to allowing the application access to resources it would otherwise not be allowed to access. 
Abraham does not specify: wherein the application executes in a universal platform service of an operating system, and wherein the universal platform service executes at the second privilege level; and whether a user account associated with executing the application is part of a certain group of user accounts, wherein determining whether the application has a defined capability for accessing secure system resources comprises querying, via the universal platform service, a repository of application authoring entities and associated system resources to determine whether an entity that authored the application can access the secure system resources; and the user account is part of the certain group of user accounts. However, Abraham in view of Goodridge discloses: wherein the application executes in a universal platform service of an operating system, and wherein the universal platform service executes at the second privilege level;
Refer to at least [0023] and [0088] of Goodridge with respect to an agent operating at a kernel level different from a privilege level of a UWP calling process (i.e., [0080] of Goodridge). 
and whether a user account associated with executing the application is part of a certain group of user accounts, wherein determining whether the application has a defined capability for accessing secure system resources comprises querying, via the universal platform service, a repository of application authoring entities and associated system resources to determine whether an entity that authored the application can access the secure system resources; and the user account is part of the certain group of user accounts.
Refer to at least [0022], [0026], and [0028]-[0029] of Goodridge with respect to user accounts and groups associated with privileges and a policy file.
Refer to at least [0080]-[0088] of Goodridge with respect to receiving a UWP call and the agent intercepting and evaluating the call against policy. The policy includes said user account and group information, as well as publisher information. 
The teachings of Abraham and Goodridge each concern application access control, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Abraham to include the cited teachings of Goodridge for at least the reasons discussed in [0002]-[0004] and [0025] of Goodridge (i.e., implementing a least-privilege access security model for the purpose of reducing harmful actions which may be taken). Goodridge further considers the substitution of Windows/UWP features as per at least [0019] and [0080].

Regarding claim 3, Abraham-Goodridge discloses: wherein determining whether the application has the protected status comprises determining whether the application is signed by a trusted entity.
Refer to at least [0052] of Goodridge with respect to signing information of a file as part of policy with which it is evaluated. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Goodridge—e.g., [0022]; the obviousness rationale).



Regarding claims 10-11, they are substantially similar to claims 3-4, and are therefore likewise rejected.

Regarding independent claim 15, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially similar reasons (i.e., the citations and obviousness rationale).

Regarding claims 17-18, they are substantially similar to claims 3-4, and are therefore likewise rejected.

Claims 5-6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Goodridge as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of Anderson (US 2018/0121665 A1).

Regarding claim 5, Abraham-Goodridge does not specify: wherein providing access to the secure system resources comprises communicating, by the broker service, with a device driver operating in a the kernel mode to access hardware information on behalf of the request from the application. However, Abraham-Goodridge in view of Anderson discloses: wherein providing access to the secure system resources comprises communicating, by the broker service, with a device driver operating in a the kernel mode to access hardware information on behalf of the request from the application.
Refer to at least [0031] of Anderson with respect to an application call to kernel space and associated access control. 
The teachings of Abraham-Goodridge and Anderson each concern application access control, and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Abraham-Goodridge to further include access control for calls to kernel space because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (e.g., the cited portions of Anderson).

Regarding claim 6, Abraham-Goodridge-Anderson discloses: The method of claim 5, wherein accessing the hardware information comprises reading or writing a value to a configuration parameter.
Refer to at least [0017] of Anderson with respect to read/write access to configuration files.
This claim would have been obvious for substantially the same reasons as claim 5 above.

Regarding claims 12-13, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Regarding claim 19, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/V.S/Examiner, Art Unit 2432